Citation Nr: 9910780	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-19 512	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of housebound 
status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.  

This appeal arises from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to 
nonservice-connected pension and special monthly pension 
based on the need for aid and attendance or on account of 
being housebound.  

In May 1996 the RO granted entitlement to pension.  The RO 
continued to deny entitlement to special monthly pension 
based on the need for aid and attendance or on account of 
being housebound.  

This case was before the Board in February 1998 at which time 
it was remanded for additional development of the evidence.  
The requested development has been completed and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran is able to care for himself and to engage in 
the activities of daily living.  He is also able to protect 
himself from the hazards of daily living.  

2.  The veteran does not have a single disability ratable at 
100 percent and is not confined to his dwelling and immediate 
premises.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or for being 
housebound have not been met.  38 U.S.C.A. §§ 1501, 1521, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 3.352. 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

Pursuant to a February 1998 remand by the Board, additional 
evidentiary development was completed, to include VA 
examinations and a social survey.  The veteran has not 
alleged, and the record does not indicate, the need for any 
further development.  Thus, the Board finds that VA's duty to 
assist the veteran has been met.  

Criteria.  The law and regulations provide that for pension 
purposes a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance or another person.  
38 U.S.C.A. § 1502 (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant form hazards or dangers incident to 
his daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352.  

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound. The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran: 

(1)  Has an additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or

(2)  Is "permanently housebound' by reason of 
disability or disabilities.  Housebound means 
substantially confined to his dwelling and the immediate 
premises.

38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  

Factual Background.  The veteran is seeking special monthly 
pension based on the need for aid and attendance or on being 
housebound as provided in 38 C.F.R. §§ 3.351 and 3.352.  The 
veteran's primary disability and his only significant 
disability is shown to be a long-standing seizure disorder 
with tonic activity, which is rated as 80 percent disabling 
for pension purposes.  The veteran also has a heart murmur, 
which is rated as noncompensable.  

The veteran had testified at his hearing, in October 1996, 
that he received third degree burns as a result of a seizure 
which occurred while he was ironing clothes and that he had 
injured his collar bone in a fall during a seizure several 
months before the hearing.  There is medical evidence of 
record showing that the veteran has a tendency to fall while 
having seizures and has also had psychiatric disturbances and 
engaged in bizarre behavior on occasion.  

At the hearing, the veteran also reported that it was illegal 
for him to drive a vehicle due to his seizure disorder.  He 
reported taking walks alone, but that he only felt 
comfortable doing this for a block or two.  The veteran also 
testified that he was living in a group facility, since he 
had to live in a place where someone could help him if he had 
a seizure.  He indicated that at the facility he was free to 
come and go as he pleased.  

The veteran has furnished a diary showing his seizure 
activity from January to September 1996.  A report of private 
hospitalization in September 1996 is also of record.  A 
December 1996 letter from a treating neurologist noted that 
the veteran's seizure disorder was intractable and had not 
responded to medication.  A January 1997 joint statement from 
four fellow residents of the group facility reported that the 
veteran had one or two seizures per week.  An income 
verification report from the veteran in February 1998 
indicated that he was no longer living in the group facility, 
but was now living with his wife from whom he had previously 
been separated.  The record also shows that the veteran has 
periodic seizures reported as ranging from one to four per 
week, although the precise number per week is not 
definitively established in the record.  

In February 1998, the Board found that the record was unclear 
as to whether the veteran was able to protect himself from 
the hazards or dangers incident to his daily environment as a 
result of his seizure disorder.  In order to answer this 
question, the case was remanded for additional development.  
Pursuant to the remand, the veteran underwent psychological 
assessment, a social survey and neurologic and psychiatric 
examinations.  

A report of social survey, dated June 12, 1998, noted that 
the veteran then resided in a two-bedroom condominium with 
his wife from whom he had previously been separated.  
Previously, he had resided in an assisted-care facility.  It 
was noted that the veteran had recently undergone surgery to 
improve his seizure disorder.  Since that time his affect was 
more blunted and he had memory problems.  His spouse felt his 
conditioned had worsened since surgery.  The surveyor noted 
the presence of aphasia and anomia and that the veteran had 
difficulty answering questions without his spouse's help.  
The veteran reported that he walked around his dwelling, but 
that he avoided the stove and any activities that could 
endanger him.  His spouse stated that doctors had told her 
that she needed to be around for the veteran for supervision 
and safety purposes.  

On psychological evaluation of June 19, 1998, the veteran was 
interviewed and tested.  Difficulty in concentrating, memory 
impairment and difficulty in maintaining appropriate 
conversation were noted.  The examiner found him not to be 
oriented and he was said to seem unable to maintain 
appropriate control of his activities of daily living.  
Pertinent diagnostic impressions included: cognitive 
disorder; mood disorder secondary to craniotomy; and status 
post craniotomy, epileptic seizures.  Global Assessment of 
functioning was reported as 35.  

On neurological examination of June 27, 1998, a history of 
left temporal lobectomy in January 1998 was reported.  The 
veteran was said to be having 3 to 7 seizures per month as 
compared to 10 a month prior to the surgery.  The veteran 
reported being able to attend to routine daily activities, 
but noted that his wife cooked for him.  After concluding his 
examination, the examiner concluded that the veteran's 
activities of daily living were not interfered with by his 
seizure disorder.  

On psychiatric examination of the same date, the examiner 
noted that he had been asked to determine the effect of the 
veteran's seizures on his living and his ability to protect 
himself from the hazards of his environment.  The veteran 
reported that since surgery he was averaging a seizure about 
every two weeks.  The veteran referred to his memory and 
speech problems, but reported being able to perform all 
activities of daily living and of even being able to pay his 
bills.  

The examiner noted that he had reviewed the veteran's claims 
folder including the psychological evaluation conducted the 
week before.  He stated that the psychological opinion was 
not consistent with the veteran's demonstrated behavior and 
his reported ability to take care of himself.  He further 
noted that while the veteran had been injured in the past as 
a result his seizures that these were common dangers that 
anyone with a seizure disorder had to contend with.  He felt 
that an evaluation of the veteran's living environment to 
reduce any existing hazards would be beneficial, but noted 
that the veteran already attempted to avoid any such hazards 
because of his seizure disorder.  

Analysis -- Aid & Attendance.  The veteran and his 
representative argue that because of the nature and number of 
his periodic seizures that he is in need of regular aid and 
attendance.  However, there is no competent medical evidence 
or opinion showing that the veteran is unable to care for 
himself on a regular basis.  The medical records are devoid 
of any indication that the veteran suffers from loss of 
coordination or weakness of his extremities or other 
disability that would render him unable to perform the 
routine activities of daily living including attending to the 
wants of nature.  He is not shown to need assistance in 
eating, dressing or in any of the other activities of daily 
living.  The record clearly establishes that the veteran is 
quite capable of performing routine activities without the 
regular aid and attendance of another despite his periodic 
seizures  

It is also argued that the veteran is unable to protect 
himself from the hazards of his environment, as his seizures 
come unexpectedly, and he can sustain injury as a result.  In 
this regard, the Board has considered the totality of the 
evidence of record, but the findings on the most recent VA 
examinations are of particular import since this argument was 
directly addressed by competent medical personnel.  

The Board observes that the June 1998 psychological evaluator 
noted that at the time of evaluation the veteran was not 
oriented and the psychologist suggested that the veteran was 
not able to maintain appropriate control of his activities of 
daily living.  However, this finding is contrary to all prior 
medical findings that show the veteran to be capable of 
performing all activities of daily living.  Also, the 
following week both neurologic and psychiatric examiners 
found the veteran to be able to perform the activities of 
daily living without the aid and attendance of another.  
Assuming the psychological findings to have been accurate at 
the time made, based on the entire record,  they would seem 
to represent an acute and transitory exacerbation and not a 
chronic condition.  Thus, the evidence that the veteran is 
capable of performing the activities of everyday living and 
does not need the aid and attendance of another to perform 
such activities is overwhelming.  

With respect to the argument that the veteran is unable to 
protect himself from the hazards of his environment, the 
Board again notes that the medical evidence of record does 
not support this claim.  The veteran has offered no competent 
medical evidence or opinion to support his view, while the 
June 1998 psychiatric examiner, based on review of the claims 
folder and examination of the veteran, has opined to the 
contrary.


Analysis -- Housebound Status.  The veteran has also argued 
that he is entitled to housebound status due to the 
limitations placed on him by his seizure disorder.  However, 
the threshold requirement for payment of special monthly 
pension at the housebound rate is that the qualified veteran 
have a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities.  

Here, the veteran does not have a disability rated as 100 
percent disabling.  In addition, even if the seizure disorder 
were rated as 100 percent disabling, the record does not show 
that the veteran has additional disability or disabilities 
independently ratable at 60 percent or more or that he is 
permanently housebound.   It is neither contended nor shown 
that he is substantially confined to his dwelling or the 
immediate premises by his seizure disorder as required by 
law.  Again there is no competent medical evidence or opinion 
supporting the veteran's claim.  Thus, there is no sound 
legal basis for the award of housebound benefits in this 
case.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound 
is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

